Citation Nr: 0327879	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  99-13 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, with brain damage and memory loss.

2.  Entitlement to service connection for a bicuspid aortic 
valve.

3.  Entitlement to service connection for a neurological 
disorder.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to an increased (compensable) disability 
rating for service-connected  residuals of a hairline 
fracture of the left patella.

6.  Entitlement to an increased (compensable) disability 
rating for service-connected  scar of the distal left femur, 
residual of the excision of a cystic bone lesion.

7.  Entitlement to an increased disability rating for 
service-connected hypertropic spur formation of the left 
knee, currently evaluated as 10 percent disabling.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1967.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO denied entitlement to service 
connection for a psychiatric disorder, a neurological 
disorder, a back disorder, and a bicuspid aortic valve, all 
of which the veteran claimed to have been caused by his 
exposure to radio-frequency radiation (radar) during service.  

In June 2003, the veteran testified at a personal hearing 
which was chaired by the undersigned Veterans Law Judge at 
the Offices of the Bored in Washington, D.C. 

Clarification of issues on appeal

In a February 1999 rating decision the RO granted service 
connection for the residuals of a hairline fracture of the 
left patella and a scar on the distal left femur.  The RO 
assigned non-compensable ratings for both disorders.  The 
veteran perfected an appeal of the assigned ratings, claiming 
that his left knee disabilities warranted a higher rating.  
In the context of that appeal, in an April 1999 rating 
decision the RO established a separate grant of service 
connection for hypertrophic spur formation of the left knee, 
and assigned a 10 percent rating for that disorder.  The 
veteran did not submit a notice of disagreement with the 
April 1999 decision.  He has, however, continued to assert 
that his service-connected left knee disabilities, which 
include residuals of the hairline fracture, a scar on the 
distal femur and the hypertrophic spur formation, warrants a 
higher rating than has been assigned.  

During the June 2003 hearing before the undersigned, the 
veteran stated that it was his intent to appeal the ratings 
assigned for all three left knee disabilities.  Because the 
grant of service connection and the assignment of the 
10 percent rating for hypertrophic spur formation in the left 
knee occurred in the context of his appeal of the disability 
ratings assigned for the left knee disability, the Board 
finds that the issues on appeal include the rating assigned 
for the hypertrophic spur formation in the left knee as well 
as the other two left knee issues.  See Buckley v. West, 12 
Vet. App. 76, 81 (1998) [the Board has jurisdiction over all 
issues that are appropriately identified from the radix of 
the notice of disagreement].  These three issues are 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) [two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other].  


REMAND

For the reasons expressed immediately below, the Board 
believes that a remand of this case is necessary.
Claims for Service Connection

Factual background

The veteran contends that his current neurological, 
psychiatric, heart and back disorders were caused by his 
exposure to radio-frequency radiation during service.  

The veteran's service medical records disclose that in 
October 1966 he reported walking through a beam of high radio 
frequency (macro) waves four days previously, following which 
he complained of stiffness in the left shoulder.  Examination 
revealed a tiny, erythematous spot on the left shoulder with 
full range of motion and no tenderness.  The veteran was then 
"reassured," but no treatment was apparently considered 
necessary.

The service medical records also disclose that the veteran 
was hospitalized in October 1966 (a few days following the 
exposure to the radar) with a diagnosis of schizoid 
personality disorder.  

There are no pertinent medical records for several decades 
thereafter.  Private treatment records show that in December 
1994 the veteran experienced an episode of lower extremity 
weakness, which was initially believed to be a transient 
ischemic attack.  He continued to have various neurological 
symptoms, which resulted in a diagnosis of multiple sclerosis 
in 1998.  Recent medical evidence indicates that the veteran 
has a lesion on the thoracic spine, which may account for 
some of his neurological problems, and that he has 
degenerative changes in the lumbosacral spine.  In addition, 
diagnostic testing in 1998 revealed that he had a calcified, 
bicuspid aortic valve, and mild mitral valve insufficiency.  
The veteran's  VA treatment records show treatment for major 
depression, a schizotypal disorder, schizophrenia, and an 
affective psychosis beginning in August 1999.

The veteran contends that all of these impairments were 
caused by his exposure to radio-frequency radiation in 
October 1966.  He described the incident as lasting for less 
than 30 seconds, and stated that he was approximately 30 feet 
from the radar source when he accidentally stood in front of 
the radar beam.  He denies having had any psychiatric 
problems prior to the radar exposure in October 1966, but 
contends that he had ongoing problems since then.  

In support of his claims the veteran has submitted reports 
from private physicians who conducted research and found that 
exposure to microwaves can cause multiple health problems.  
These physicians concluded that the veteran's disabilities 
may have been caused by the in-service exposure.

Reasons for remand

Although the veteran's physicians have referenced research 
articles indicating that exposure to microwaves can cause 
health problems, it is not clear that the type of exposure 
that the veteran experienced would have caused the 
disabilities he claims.  The Board notes in this regard that 
the RO attempted to obtain information from various service 
department agencies regarding the effects of exposure to 
radio-frequency radiation, without success.  

The veteran has, however, submitted a report from the United 
States Army Aviation and Missile Command documenting the 
hazards of exposure to radio-frequency radiation, which was 
the type of equipment used in the HAWK missile system with 
which he worked when the exposure occurred.  The report from 
the Missile Command indicates that information regarding the 
dangers of exposure of the human body to the direct beam of 
that equipment is available from the United States Army 
Environment Hygiene Agency (now the United States Army Center 
for Health Promotion and Preventive Medicine).  Information 
should be obtained from that agency in order to determine 
whether it is at least as likely as not that the veteran's 
exposure in October 1966 caused any of his claimed 
disabilities.

The Veterans Claims Assistance Act of 2000

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) [codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126) (West 2002)] was 
enacted.  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and still pending before VA on 
that date.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002).  The VCAA is accordingly applicable to this case.

In a June 2002 notice the RO informed the veteran of the 
evidence needed to substantiate his claims for service 
connection, and the relative responsibilities of the veteran 
and VA in developing that evidence.  See 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In that notice, however, the RO informed the 
veteran that the requested information and evidence should be 
submitted to the RO within 30 days of the notice.  In a 
decision promulgated on September 22, 2003, the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) 
(2003) as inconsistent with 38 U.S.C.A. § 5103(b)(1) (West 
2002).  See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA notice is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the veteran that, notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Although the RO informed the veteran of the evidence needed 
to substantiate his claims for service connection, the RO did 
not provide any notice to the veteran regarding the evidence 
required to substantiate his claims for higher ratings.  
Remand of those issues is necessary, therefore, in order to 
cure that procedural defect.
Additional Development

In addition to the development described above, the documents 
in the claims folder indicate that the veteran is receiving 
disability benefits from the Social Security Administration 
due to the disabilities for which he is claiming entitlement 
to compensation benefits.  A copy of the SSA decision, as 
well as the medical evidence relied upon in reaching that 
decision, may be relevant to the issues on appeal and should 
be obtained.  See Masors v. Derwinski, 2 Vet. App. 181 
(1992).

The documents in the claims file also indicate that the 
veteran received medical treatment from additional physicians 
and at the Memorial Hospital, the records of which have not 
been obtained.  The records of that treatment may be relevant 
to the issues on appeal, and should be considered by the 
Board prior to adjudicating the appeal.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992) [when VA is put on 
notice of the possible existence of records and their 
relevance, VA must seek to obtain those records before 
proceeding with the appeal].  

Accordingly, the veteran's appeal is remanded to the Veterans 
Benefits Administration (VBA) for the following development.

1.  VBA must review the claims file and 
ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions and VA directives is completed.  

2.  VBA should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for any of the 
claimed disorders since April 1998.  
After securing any necessary release from 
the veteran, the VBA should obtain copies 
of any such records that are not in file.  
If the VBA is not able to obtain any 
identified records, the claims file 
should be documented to that effect and 
the veteran so informed.

3.  VBA should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.
If such records are unavailable, this 
should be documented and the veteran so 
notified.

4.  VBA should request from the 
Commander, United States Army Center for 
Health Promotion and Preventive Medicine, 
5158 Blackhawk Road, Aberdeen Proving 
Ground, Maryland 21010-5403, or any other 
appropriate source, information regarding 
the health risks of exposure to AN/MPQ-46 
Model High Powered Illuminator Radar, 
which was used in the HAWK missile system 
in October 1966.  If that agency is not 
able to provide the requested 
information, the claims file should be 
documented to that effect and the veteran 
so notified.

5.  If the above requested development is 
not sufficient to resolve the issue of 
whether the veteran's claimed 
disabilities were caused by his exposure 
to radar during service, the VBA should 
obtain a medical opinion from a VA 
physician or other expert qualified to 
render an opinion regarding exposure to 
environmental hazards.  That physician 
should review the medical evidence of 
record and any information provided by 
the Center for Health Promotion and 
Preventive Medicine and provide an 
opinion on whether the veteran's exposure 
to radar in service at least as likely as 
not caused his psychiatric, neurological, 
cardiac, or back disabilities.  The 
physician should also provide the 
rationale for his/her opinion.

6.  VBA should afford the veteran a VA 
medical examination in order to document 
the severity of his service-connected 
left knee disabilities, including the 
scar.  The claims file and a copy of this 
remand should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  

7.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the VBA 
should re-adjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to VBA.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by VBA.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
VBA to provide expeditious handling of all cases that have 
been remanded by the Board.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


